 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    LESLIE GUY WILSON,

 9                                    Plaintiff,            CASE NO. C18-1107-TSZ

10             v.
                                                            ORDER DENYING APPLICATION TO
11    TIM JANSON, et al.,                                   PROCEED IN FORMA PAUPERIS

12                                    Defendants.

13

14            The Court, having reviewed the Report and Recommendation of the Honorable Mary Alice

15   Theiler, United States Magistrate Judge, docket no. 5, to which no objection was timely filed,

16   hereby finds and ORDERS:

17            (1)    The Report and Recommendation is ADOPTED as follows.

18            (2)    Plaintiff’s application to proceed in forma pauperis, docket no. 4, is DENIED.

19   Plaintiff is DIRECTED to pay the full filing fee of $400 within thirty (30) days of the date of this

20   Order.

21            (3)    The Clerk may file the complaint only upon receipt of the filing fee. If no filing

22   fee is timely paid, the Clerk shall close this case.

23


     ORDER DENYING APPLICATION TO
     TO PROCEED IN FORMA PAUPERIS - 1
 1         (4)    The Clerk is DIRECTED to send copies of this Order to plaintiff pro se and to the

 2   Honorable Mary Alice Theiler.

 3         DATED this 17th day of October, 2018.

 4

 5
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DENYING APPLICATION TO
     TO PROCEED IN FORMA PAUPERIS - 2
